Citation Nr: 0506675	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-19 349	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic legal entitlement to VA benefits.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel






INTRODUCTION

The claimant/appellant alleges service during WWII.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
November 2002 determination by the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces; he is not a veteran.


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107, 1110 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board finds that the Veterans Claims Assistance Act 
(VCAA) does not apply in the instant case.  The only issue 
before the Board is whether the claimant had qualifying 
service for VA benefits. The record includes service 
department certification of nonservice.  Because how 
qualifying service may be established is outlined in statute 
and regulation, the Board's review is limited to 
interpretation of the pertinent law and regulations.  The 
Court has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The appellant has 
been notified of what is needed to establish entitlement to 
the benefit sought, of the controlling laws and regulations, 
and of the basis for the denial of his claim.

II.  Factual Background

It appears that the appellant submitted an inquiry to VA in 
June 2002 to determine what was needed to substantiate his 
claim; this inquiry is not associated with the claims file 
(and presumably has been lost).  He contends that he had 
active service with a guerilla unit from August 1942 to 
February 1946.  In July 2002 he submitted a certification 
from the Philippine Veterans Administration indicating that 
he was a veteran of Word War II, and discharge papers from 
the Philippine Army.  In August 2004, the RO sought 
verification of service from the National Personnel Records 
Center (NPRC), and the NPRC certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  

II.  Laws and Regulations

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).   

When the claimant does not submit evidence of service or the 
evidence does not meet the requirements of this section, the 
VA shall request verification of service from a service 
department. 38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla. 38 C.F.R. §§ 3.40, 3.41; Duro v. Derwinski, 2 
Vet. App. 530 (1992).  VA Compensation and Pension Benefits 
are payable to veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§ 1110, 1521.  

III.  Analysis

Although an original inquiry by the appellant appears to have 
been lost, the facts of this case are not in dispute.  The 
appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original 
Certificate of Discharge in accordance with 38 C.F.R. 
§ 3.203(a)(1).  Therefore, VA sought Service Department 
verification whether he served in the U.S. Armed Forces in 
the Philippines.  In August 2004, the Service Department (via 
the National Records Personnel Center) certified there was no 
record of the appellant serving as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the U.S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro, 2 Vet. App. at 532.  Moreover, the appellant 
has provided no further evidence that would warrant a request 
for re-certification from the service department. See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994). 

Accordingly the Board finds that the appellant did not have 
the requisite service and is not a veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Basic legal entitlement to VA benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


